Citation Nr: 1538261	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a finger disability, to include residuals of an injury to the right little finger, and residuals of cold injury to the fingers generally.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A July 2007 rating decision denied service connection for a finger disability, to include residuals of an injury to the right little finger, and residuals of cold injury to the fingers generally.  An April 2010 rating decision denied service connection for a right shoulder disability.  A December 2011 rating decision continued the 10 percent evaluation of the Veteran's left knee disability.  

This case was previously before the Board in July 2012, when it remanded the Veteran's claims in order to further develop the medical evidence of record.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran has a disability of the fingers.

2.  The weight of the evidence is against a finding that the Veteran's right shoulder disability either began during or was otherwise caused by his military service. 
 
3.  The Veteran's left knee disability is manifested by a range of motion functionally limited by pain to no less than 101 degrees of flexion and full extension; instability, ankylosis, meniscal dislocation, impairment of the tibia and fibula, and genu recurvatum have not been shown.
CONCLUSIONS OF LAW

1.  A right shoulder disability and a disability of the fingers were not incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing his claimed disabilities of the fingers.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The evidence does not indicate that the Veteran has been diagnosed with a disability of the fingers at any time during the current appeal.  Instead, the only suggestion that the Veteran may have a finger disability is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence indicating at the very least that the Veteran has indeed been diagnosed with a finger disability, a VA examination addressing this claim is unwarranted.

The Veteran was provided with an examination addressing his left knee disability in November 2010 and examinations addressing his right shoulder in April 2010, July 2013 and June 2014.  The Board acknowledges that the Veteran has questioned the adequacy of these examinations.  For example, in January 2012, the Veteran stated that his examiner "did not write down the answers [the Veteran] gave him."  In January 2014, the Veteran again stated generally that his examination was not adequate.  While the Board acknowledges these contentions, the Board must note that the Veteran has not provided any specific examples of inadequacies in the examination, and instead has only offered broad contentions of inadequacy.  Furthermore, upon review of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, finds the existing examinations of record to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Of note, the Veteran has not presented medical evidence to refute or undermine the findings by the VA examiners.

Additionally, the Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Finger Disability

The Veteran contends that he has a disability of the fingers as the result of active duty service.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The evidence of record does not support a finding that the Veteran has experienced a relevant disability of the fingers at any time since he filed his claim for service connection in December 2005.  The Board acknowledges that the Veteran has an amputated ring finger on the right hand, but the Veteran has not sought service connection for this disability, so the Board will not discuss in further.  Instead, the Veteran has specified on numerous occasions that his finger disabilities include pain and numbness in all fingers, and pain in his right little finger.  

In December 2005, the Veteran complained of pain in his hands after tripping and falling at work.  In March 2007, the Veteran stated that he had not received treatment for a finger disability since his discharge from the military.  In February 2009, the Veteran complained of experiencing pain and numbness in all of his fingers, especially in the cold.  The Veteran indicated that the fifth finger of his right hand was painful when hit.  The clinician noted that the Veteran's hands were normal.  In January 2014, the Veteran complained of pain in the little finger of his right hand.  It was noted at that time that the Veteran's hands were without synovitis.  The Veteran was diagnosed with finger pain.  

While the Board acknowledges that the Veteran may complain of symptoms such as pain, VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  

With respect to the Veteran's lay statements regarding symptoms such as pain and numbness, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a disability of the fingers.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a disability of the fingers.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Shoulder Disability

The Veteran contends that he has a disability of the right shoulder as the result of active duty service.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that service connection cannot, in this case, established based on a continuity of symptomatology because the evidence does not show that the Veteran has been diagnosed with a chronic disability of the right shoulder.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence cannot be presumed for the Veteran's claimed right shoulder disability, again for the reason that the Veteran was not diagnosed with a chronic right shoulder disability during service or within a year of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the presence of a current disability, the Board acknowledges that the Veteran underwent a surgery to correct a torn rotator cuff in July 1999, following a work-related injury that he sustained when picking up a box.  The Veteran underwent a VA examination addressing his right shoulder in April 2010.  X-rays of the Veteran's right shoulder that were taken in April 2010 showed a radiographically normal right shoulder, with no abnormalities seen in the bones, joints, or soft tissue.  The examiner diagnosed the Veteran with residual pain following a surgically repaired right rotator cuff tear.  In July 2013, the Veteran complained of constant right shoulder pain, but x-rays of the right shoulder were again interpreted as showing a normal right shoulder.  The Veteran underwent a VA examination addressing his right shoulder in June 2014, at which time the examiner diagnosed the Veteran only with a 1999 rotator cuff repair.  Affording the Veteran with the benefit of the doubt, the Board finds that the evidence of record shows the presence of a current right shoulder disability.

With regard to an in-service event or injury, in April 2010, the Veteran stated that he remembered being treated for shoulder pain while in the military.  The Veteran indicated that he played softball, basketball, and football in-service, and he thought that he might have injured his right shoulder participating in one of these activities.  Service treatment records show that in May 1976, the Veteran complained of a bruised shoulder; and in May 1978, he complained of soreness in his right arm after playing softball, but his right shoulder was found to be intact.  Thus, the Veteran experienced an in-service event or injury.  However, it is noted that a chronic right shoulder disability was never diagnosed, and the STRs from his remaining four years of active duty and subsequent period of Army Reserve service are negative for any complaints or clinical evidence of right shoulder problems.  

Additionally, the Veteran's post-service medical records are devoid of any subjective or objective evidence of right shoulder problems prior to March 1999.  At that time, the Veteran sought private treatment for residuals of a heavy lifting right shoulder injury incurred in the course of his civilian employment.  Significantly, contemporaneous X-rays revealed faint right-sided calcifications below the acromion and above the head of the humerus, which the Veteran's private treating physicians noted was possibly indicative of prior trauma.  See March 1999 radiology report, J.D. Vaughn, M.D., and May 1999 orthopedic clinic treatment record.  Ultimately, the Veteran's private treating providers assessed him with a right rotator cuff tear for which surgery was performed in July 1999.  
 
With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service shoulder injuries and his current right shoulder disability.  

Turning to a review of the evidence of record, the Veteran underwent an examination of his right shoulder in April 2010, at which time the examiner found that the Veteran's right rotator cuff injury was less likely than not caused by or a result of the Veteran's active duty service.  As a rationale for this opinion, the examiner noted that no acute injury or treatment was found in the medical records.  Furthermore, the examiner noted that an MRI examination did not support a diagnosis of rotator cuff tear, only bony impingement.  The Board notes that its July 2012 remand found the examiner's rationale to be inadequate as the examiner did not address either the right shoulder complaints in service or the suggestion of possible prior trauma in 1999.  As such, the Board thus places relatively little probative weight on this examination report.  

The Veteran underwent an additional examination in June 2014, at which time the examiner found that the Veteran's right shoulder disability was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's continued ability to engage in sports such as basketball in-service, a sport which requires reaching above the head, indicates that there was no significant ongoing trauma to his right shoulder.  The examiner noted that a right shoulder problem was evaluated 20 years after service, with x-rays at that time indicating only "possible," but not definite, right shoulder trauma.  The examiner indicated that such findings had no bearing, given the lack of documentation of significant or chronic right shoulder problems during military service.  

The Board acknowledges the Veteran's belief that his right shoulder disability is related to his time in service, and the Veteran is considered to be competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, he would be competent to report experiencing shoulder pain or to observe a visible symptoms such as swelling.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.  However, it is also noted that the Veteran has not reported experiencing ongoing right shoulder symptomatology from his injuries in service until he sought shoulder treatment in 1999.  Rather, the Veteran's main contention was that he was not given an MRI in service so it was possible that his rotator cuff which was diagnosed more than 15 years after separation had begun during his military service. 

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right shoulder disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is a complex medical question.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right shoulder disability could be related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a disability of the right shoulder.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran is currently in receipt of a 10 percent rating for his left knee disability under Diagnostic Code 5261, which was assigned for limitation of extension of the knee.  The Veteran argues that he is entitled to a greater disability rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Turning to the facts in this case, in June 2010, a private clinician noted the Veteran's complaint of pain in his left knee.  The clinician noted that previous x-rays showed well maintained spaces, but he also noted that the Veteran could have an internal derangement.  The Veteran was observed to experience some stiffness and pain when getting up from a seated position.

The Veteran received a VA examination in November 2010, at which time he complained of constant, aching pain in his left knee that worsened with sitting for prolonged periods of time.  The Veteran denied experiencing weakness or deformity.  The Veteran experienced an occasional lack of endurance.  There were no signs of inflammation, and the Veteran denied flare-ups of symptoms.  The Veteran did not use a crutch, brace, cane, or corrective shoes.  The Veteran had not received any hospitalizations or surgeries as a result of his left knee disability.  The Veteran stated that he had no functional limitations on standing and walking.  The Veteran demonstrated range of motion from 0 degrees to 110 degrees, with pain at the end of his range of motion.  Repetitive testing did not result in an additional loss of motion.  There was mild tenderness to palpation across the peripatellar region, and there was no frank crepitus of the left knee.  The examiner diagnosed the Veteran with chondromalacia patella of the left knee with additional mild degenerative changes.  

The Veteran underwent a second VA examination in November 2010, at which time the examiner noted the Veteran's complaints of progressively worsening left knee pain.  The examiner noted that the Veteran had no complaints of deformity, incoordination, decreased speed of joint motion, symptoms of inflammation, or flare-ups of joint disease.  Instead, the Veteran complained of pain, stiffness, and weakness.  The Veteran experienced no incapacitating episodes of arthritis.  The Veteran could stand up to eight hours with short rest periods, and he was able to walk one-quarter mile.  The Veteran's gait was normal, and he showed no evidence of abnormal weight-bearing.  The examiner noted that the Veteran had tenderness and guarding of movement.  The Veteran had a range of motion from 0 degrees to 101 degrees, with objective evidence of painful motion on the left side.  No joint ankylosis was noted.  X-ray results from October 2010 showed that the Veteran had osteoarthritis of the left knee.  

The Veteran filed his claim for an increased rating in April 2011.  In June 2013, the Veteran indicated that his left knee hurt, but he denied experiencing redness or swelling.  A June 2013 x-ray examination indicated that the Veteran had mild osteoarthritis of the left knee.  

Turning to an evaluation of this evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation based on limitation of extension of the knee.  The Board will consider the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  The Board will first discuss those Diagnostic Codes applicable to a limitation of motion of the knees, and it will then discuss those Diagnostic Codes applicable to instability of the knees.

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his left knee at any time during the course of his appeal, nor has it been contended otherwise.  38 C.F.R. § 4.71a (2015).

With respect to an increased rating based on limitation of flexion, the Veteran has never demonstrated flexion limited to 60 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 101 degrees with pain at the time of his November 2010 examination.  A separate disability rating under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Similarly, the Veteran has never demonstrated extension limited to 15 degrees or greater, even when taking pain into consideration.  Indeed, the Veteran has consistently demonstrated full extension of the left knee throughout the period on appeal.  A greater disability rating under Diagnostic Code 5261 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's left knee.  In fact, the complaints of left knee pain, coupled with the limitation motion of the left knee (albeit a noncompensable limitation of motion), provided the basis for the 10 percent rating that has been assigned.  38 C.F.R. § 4.59 (2015).

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not, as the Veteran demonstrated pain free motion well in excess of the range of motion needed for a higher rating based on either flexion or extension.  

In sum, while the Veteran has shown painful motion of the left knee throughout the period on appeal, the limitation of motion has not been of a severity associated with a rating greater than the currently-assigned 10 percent evaluation.  That is, the range of motion in the Veteran's left knee has not be so functionally limited as to support a finding that his left knee should be given a rating in excess of 10 percent based on limitation of motion.  Nevertheless, given the Veteran's reports of pain in his left knee, he is entitled to the 10 percent rating that has been assigned pursuant to 38 C.F.R. § 4.59.  

Diagnostic Code 5262, applicable to impairment of the tibia and fibula, does not apply because the evidence does not show malunion of the tibia and fibula or symptoms approximating malunion of the tibia and fibula.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5263 does not apply because the Veteran has not demonstrated symptoms approximating genu recurvatum at any time.  38 C.F.R. § 4.71a (2015).

Turning next to a greater rating based on instability of the left knee, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  
	
Furthermore, when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Turning to the facts in this case, in a November 2010 examination, the Veteran denied experiencing any instability, effusion, dislocation, or subluxation of the left knee.  The Veteran reported having occasional locking and stiffness.  Anterior drawer testing, posterior drawer testing, McMurray's testing, and Lachman's testing were all normal.  The knees were stable to varus and valgus stressing.  In a later November 2010 examination, an examiner noted no complaints of giving way, instability, episodes of dislocation or subluxation, locking, or effusions.  No instability or meniscus abnormality was noted.  

Turning now to an evaluation of this evidence, a compensable rating for knee instability requires a finding that the Veteran has symptoms approximating "slight" recurrent subluxation or lateral instability, but, as described above, the evidence does not support such a finding.  Clinical stability testing of the Veteran's left knee has been normal, and the Veteran himself denied experiencing symptoms of instability.  While the Board acknowledges the Veteran's contention that he experienced symptoms such as locking of his left knee, the Board places greater weight on the narrative medical reports, which, based on physical examinations that failed to discover instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  

Furthermore, the Board notes that Diagnostic Codes 5258 and 5259 do not apply because the Veteran has not experienced a dislocation or removal of the semilunar cartilage, nor does he so contend.  38 C.F.R. § 4.71a (2015).

Accordingly, the Board finds that the preponderance of the evidence is against either the assignment of a rating greater than 10 percent for limitation of motion of the left knee or the assignment of a compensable rating for instability of the left knee.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint relating to his left knee was of painful movement and locking, both of which are specifically contemplated in the above-discussed schedular criteria for a left knee disability.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not alleged that he is unemployable based solely on his left knee disability currently on appeal.  The record indicates that the Veteran has been employed full-time as a box builder at a military depot throughout the period on appeal.  The Board accordingly finds that the issue of entitlement to a TDIU has not been raised. 







ORDER

Service connection for a right shoulder disability is denied.

Service connection for a finger disability, to include residuals of an injury to the right little finger, and residuals of cold injury to the fingers generally, is denied.

A rating in excess of 10 percent for a left knee disability is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


